Citation Nr: 1103454	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a single, total disability evaluation for 
service connected bilateral gait apraxia.

2.  Entitlement to special monthly compensation (SMC) based on 
the loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Army 
from March 1942 to October 1945, and with the United States Air 
Force from November 1946 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied service connection for gait 
apraxia of the right and left lower extremities, as well as 
entitlement to SMC based on loss of use of the lower extremities.

In a September 2009 decision, service connection for gait apraxia 
was granted, and the issue of entitlement to SMC was remanded to 
the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  In June 2010, the AMC issued a 
rating decision implementing the Board's grant of service 
connection for gait apraxia, but, unlike the Board, considered 
the legs to represent separate and distinct compensable 
disabilities.  A 20 percent evaluation was assigned for each leg.  
Entitlement to SMC based on loss of use of the lower extremities 
remained denied following the additional development.

In October 2010 correspondence in response to the supplemental 
statement of the case regarding the denial of SMC based on loss 
of use, the Veteran indicated he wished to continue his appeal 
and waived any waiting period in favor of immediately forwarding 
the issue to the Board for further consideration.  As the 
question of evaluation of the lower extremities and the SMC 
entitlement are inextricably intertwined, this is taken as a 
notice of disagreement with the evaluations assigned for 
bilateral gait apraxia.

A notice of disagreement initiates an appeal, and enables the 
Board to assume jurisdiction over the matter.38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 20.200.  Filing of a substantive appeal to 
perfect the action is not a jurisdictional requirement.  Percy v. 
Shinseki, 23 Vet.App. 37 (2009).  The issues have been 
recharacterized to better reflect the Veteran's contentions on 
appeal.

During the course of the Board remand, VA granted entitlement to 
SMC based on a need for regular aid and attendance.  As this 
represents a full grant of the benefit sought on appeal with 
regard to that issue, there is no further question for the Board 
to consider.


FINDING OF FACT

The Veteran would be equally well served by use of prosthetic 
devices in place of his lower extremities; due to service 
connected disabilities, he has lost use of his legs for purposes 
of balance and propulsion.


CONCLUSIONS OF LAW

1.  The criteria for establishing loss of use of the lower 
extremities have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.350 (2010).

2.  The criteria for a single, 100 percent evaluation for loss of 
use of both lower extremities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5110 (2010)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Evidence

The medical and lay evidence of record establishes that the 
Veteran has required use of a walker or wheelchair for several 
years.  Initially this was due to his service connected low back 
disability.  That need has now been complicated by the presence 
of bilateral gait apraxia, which was found to be service 
connected by the Board in a September 2009 decision; VA assigned 
a 20 percent evaluation for each extremity, denoting severe 
impairment of function, but not total paralysis.  Gait apraxia is 
defined as a loss of the ability to walk.  Dorland's Illustrated 
Medical Dictionary 120 (30th Ed. 2003).  

In January 2007, a VA doctor noted that the Veteran had bilateral 
lower extremity weakness and related balance problems.  He was a 
fall risk.  He used a wheeled walker, and a wheelchair for longer 
distances.

At a February 2007 VA examination, poor balance and a history of 
falls were reported.  He used a walker around the house, and a 
wheelchair when going out; these uses were necessary.  He was 
able to transfer from the chair to examination table with "a 
very few small steps."  The lower extremities were stiff, and 
there was no atrophy, but the Veteran was deconditioned.  He 
could stand and take one or two short steps, but he was very 
unsteady and used a wide stance.  

A VA examination was conducted in August 2007.  The Veteran, who 
has advanced Alzheimer's dementia, reported through his wife and 
son that over the past year he had experienced progressively 
worsening gait disturbances and apraxia.  He could no longer walk 
without the assistance of a walker, and was primarily wheelchair 
bound.  There had been problems with paresthesias and dysthesias 
of both legs.  

A VA examination was conducted in October 2009.  Due to severe 
service connected back pain, the Veteran could stand for only 
five minutes.  He could not walk without a walker, and used a 
wheelchair when leaving home.  Deep tendon reflexes were slightly 
reduced bilaterally, but sensation and strength were normal.  
Motor skills were normal.  There was no muscular atrophy or 
muscle spasm.  Footdrop was not present.  

Current treatment records reveal that the Veteran is a resident 
of a VA long term care facility.  He is mobile around his room, 
apparently with a wheelchair, but is a high fall risk.  At least 
one episode of falling from the chair is noted.

III.  Analysis

A.  Loss of Use

That the Veteran's lower extremity impairment is service 
connected is well established.  The question before the Board is 
whether that impairment is of such severity that the Veteran has 
effectively lost the use of the left and right lower extremities.  
In such cases, law and regulation provide for payment of 
additional compensation to reflect the additional functional 
obstacles imposed.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

Loss of use of a lower extremity is established when no effective 
function exists other than that which would be equally well 
served by use of an appropriate prosthesis.  For the foot and 
lower extremities, the core functions are balance and propulsion.  
While the regulations do establish certain findings which are 
loss of use as a matter of law, including complete paralysis 
resulting in footdrop, the actual capacity for the core functions 
must be considered.  38 C.F.R. § 3.350(a)(2).  This means that 
loss of use may be found at lesser degrees of schedular 
impairment than complete paralysis.

The evidence of record is clear.  The Veteran cannot walk.  While 
he initially appeared to retain some ability to ambulate with a 
walker, he now requires use of a wheelchair.  He is incapable of 
performing the core functions of the lower extremities, balance 
and propulsion, and would be equally well served by prosthetic 
devices.  Further, he is service connected for the two conditions 
identified as primarily responsible for his lack of capacity, a 
low back disability and gait apraxia.  By definition, apraxia 
indicates a loss of ability, and VA has determined the condition 
is severe in both legs.

The preponderance of evidence supports the claim; there is no 
reasonable doubt to be resolved.  A finding of loss of use of 
both lower extremities is warranted.

B.  Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not warranted in this case, as the disability 
presented has been consistent over the entire course of the 
appellate period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Board in September 2009 characterized the bilateral gait 
apraxia as a single disability affecting both lower extremities; 
the RO, and now the AMC, have treated each leg separately.  As a 
result, the Veteran is currently rated as 20 percent disabled for 
each leg due to service connected gait apraxia under Code 8522, 
for severe impairment of the superficial neuritis of the 
superficial peroneal nerve.  38 C.F.R. § 4.124a, Code 8522..

However, the rating schedule also provides that where loss of use 
of both feet is shown, a 100 percent disability may be assigned 
as a single, unitary disability.  38 C.F.R. § 4.71a, Code 5110.  
As is discussed above, loss of use of the lower extremities, 
including the feet, is factually shown.  Therefore, a total 
disability evaluation is assignable under Code 5110 for the 
bilateral gait apraxia.


ORDER

A single, 100 percent evaluation for service connected bilateral 
gait apraxia is granted.

Entitlement to SMC based on the loss of use of the lower 
extremities is granted.



____________________________________________
LEONARD J. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


